USCA4 Appeal: 22-1266      Doc: 12         Filed: 03/23/2022    Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 22-1266


        In re: SANDRA DENISE CURL, a/k/a Sandra Curl-Jacobs El, a/k/a Sandra Curl
        Jacobs, a/k/a Minister Sandra El; In re: PERCY LEROY JACOBS, a/k/a Percy El
        Jacobs, a/k/a Percy Jacobs El, a/k/a Minister Percy El Jacobs,

                            Petitioners.



                                   On Petition for Writ of Mandamus.
                             (8:19-cr-00444-GJH-1; 8:19-cr-00444-GJH-2)


        Submitted: March 22, 2022                                         Decided: March 23, 2022


        Before WILKINSON, KING, and RUSHING, Circuit Judges.


        Petition denied by unpublished per curiam opinion.


        Sandra Denise Curl, Percy Leroy Jacobs, Petitioners Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-1266      Doc: 12         Filed: 03/23/2022      Pg: 2 of 2




        PER CURIAM:

               Sandra Denise Curl and Percy Leroy Jacobs petition for a writ of mandamus seeking

        an order directing the district court to dismiss the indictment against them. We deny the

        petition.

               Mandamus relief is a drastic remedy and should be used only in extraordinary

        circumstances. Cheney v. U.S. Dist. Ct., 542 U.S. 367, 380 (2004); In re Murphy-Brown,

        LLC, 907 F.3d 788, 795 (4th Cir. 2018). Further, mandamus relief is available only when

        the petitioner has a clear right to the relief sought and “has no other adequate means to

        attain the relief [he] desires.” Murphy-Brown, 907 F.3d at 795 (cleaned up). Mandamus

        may not be used as a substitute for appeal. In re Lockheed Martin Corp., 503 F.3d 351,

        353 (4th Cir. 2007).

               If Petitioners are convicted, they may challenge on appeal the orders at issue in this

        petition.   Accordingly, the relief sought by Petitioners is not available by way of

        mandamus, so we deny the petition. We dispense with oral argument because the facts and

        legal contentions are adequately presented in the materials before this court and argument

        would not aid the decisional process.

                                                                               PETITION DENIED




                                                     2